





Exhibit 10.1







FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

(HARVEST OIL & GAS, LLC)







This Fourth Amendment to Purchase and Sale Agreement is entered into and
effective the 11th day of July, 2008, and is by and among Barry Ray Salsbury,
Salsbury Foundation, a Louisiana non-profit corporation, Brian Carl Albrecht,
and Shell Boidy Sibley (collectively, “Seller”), Harvest Oil & Gas, LLC
(“Company”), and Saratoga Resources, Inc. (“Buyer” or “Saratoga”).




WHEREAS, Seller, Company, and Saratoga are parties to that certain Purchase and
Sale Agreement dated October 18, 2007 (as previously amended and supplemented by
that certain Third Amendment to Purchase and Sale Agreement, effective February
18, 2008, that certain Second Amendment to Purchase and Sale Agreement,
effective January 18, 2008, that certain letter agreement, dated February 18,
2008, and that certain First Amendment to Purchase and Sale Agreement, dated
December 12, 2007, the “PSA”);




WHEREAS, Seller wishes to revoke any and all notices of termination it has or
may have issued in relation to the PSA; and




WHEREAS, the parties desire to further amend the PSA.




NOW THEREFORE, the parties hereby agree as follows:




1.

Unless otherwise indicated or defined herein, capitalized terms not defined
herein shall have the meanings attributed to them in the PSA.




2.

The PSA is hereby reinstated.




3.

Sections 2.01 and 2.02 of the PSA are hereby amended and restated to read as
follows:




2.01

Intentionally Omitted.




2.02

Payment of Purchase Price




(a)

The purchase price for the Membership Interests (the “Purchase Price”) shall be
Eighty Four Million Five Hundred Forty Six Thousand Four Hundred ($84,546,400)
Dollars cash plus Three Million Nine Hundred Twenty Thousand shares of common
stock of the Buyer (“Saratoga Shares”) (the “Non-Cash Amount”) minus the MBL NPI
Release Amount.




(b)

All cash payments by Buyer to Seller pursuant to this Article II shall be made
in immediately available funds by confirmed wire transfer to a bank account
designated by Seller to Buyer as provided in Schedule 2.02(b).  Any and all
Saratoga Shares to be issued by Buyer as part of the Non-Cash Amount shall be
issued to Seller or their designees, subject to compliance with applicable
security laws.




4.

The first line of Section 3.19 of the PSA is amended to insert “April 30, 2008”
in lieu of “June 30, 2007”.




5.

Section 3.19(b) of the PSA is hereby amended and restated to read as follows:




(b)

declared, set aside or paid any dividend or other distribution (whether in cash,
stock or property) with respect to any of its outstanding Membership Interest,
or made any redemption, purchase or other acquisition of any of its equity
securities, except for the distributions identified on Schedule 3.19(b);








1







--------------------------------------------------------------------------------







6.

The first sentence of Section 3.22 of the PSA is hereby amended and restated to
read as follows:




Attached hereto as Schedule 3.22 are correct and complete copies of (i) the
audited balance sheet of the Company as of December 31, 2007, together with the
related audited statements of income and retained earnings and of cash flows for
the period ended December 31, 2007 and (ii) the unaudited balance sheet of the
Company as of April 30, 2008, together with the related unaudited statements of
income and retained earnings and of cash flows for the period ended April 30,
2008 (the “Company Financial Statements”).




7.

Section 3.26 of the PSA is hereby amended and restated to read as follows:




3.26

Company Tax Liability.  Except as set forth in Schedule 3.07, the Company has no
past due local, state, or federal tax liability.




8.

Section 4.07(a)(i) shall be stricken from the PSA with the following being
substituted therefore:




(i) the ability to bear the economic risks of ownership of the Saratoga Shares
(the “Saratoga Securities”) that may be delivered to Seller under the terms of
the Agreement and




9.

The first sentence of Section 5.13 of the PSA is hereby amended and restated to
read as follows:




Attached hereto on Schedule 5.13 are correct and complete copies of (i) the
audited balance sheet of Buyer as of December 31, 2007, together with the
related audited statements of income and retained earnings and of cash flows for
the period ended December 31, 2007 and (ii) the unaudited balance sheet of Buyer
as of March 31, 2008, together with the related unaudited statements of income
and retained earnings and of cash flows for the period ended March 31, 2008 (the
“Buyer Financial Statements”).




10.

Section 5.16 shall be stricken from the PSA with the following being substituted
therefore:




5.16 Compliance with Reporting Requirements. Buyer has, during the preceding
twelve months, filed all reports required to be filed by it under Section 13 or
15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”).  For a period
of twelve (12) months following the issuance of the Saratoga Shares, Buyer shall
(A) use its reasonable best efforts to continue to file all reports required to
be filed by it under the Exchange Act and (B) provide to Seller, from time to
time upon request from Seller, written confirmation of Buyer’s filing of all
reports required to be filed under the Exchange Act during the twelve months
preceding such request.




11.

The PSA is hereby amended to provide that the covenants and agreements set forth
in Sections 8.01 through 8.02 of the PSA shall run from April 30, 2008 through
the Closing rather than from the date of execution of the PSA through the
Closing.




12.

Section 8.03 of the PSA is hereby amended and restated to read as follows:




8.03

Distributions.  With the exception of the salaries paid to the members of
Company, from April 30, 2008 through the Closing, except for the distributions
described in Section 3.19(b), Company will not make any distributions, equity or
otherwise, to its directors, officers, members, or managers.  Notwithstanding
the immediately preceding sentence, the audit claim(s) identified in Schedule
10.04 (“Excluded Audit Claims”) and the gas balancing receivable identified on
Schedule 10.04 (“Gas Receivable”) shall be handled in accordance with Section
10.04.




13.

Section 9.01(g) of the PSA is hereby amended and restated to read as follows and
Section 9.01(h) of the PSA is hereby deleted:




(g)

Seller shall have received an opinion in favor of Seller from counsel for Buyer,
that is reasonably acceptable to Seller.








2







--------------------------------------------------------------------------------







14.

Section 10.01 of the PSA is hereby amended and restated to read as follows:




10.01

Time and Place of Closing.  The sale and purchase of the Membership Interests
pursuant to this Agreement (the “Closing”) shall be consummated and completed
(including, without limitation, delivery of the Purchase Price) in the offices
of Greenburg & Traurig, 1000 Louisiana Street, Suite 1700, Houston, Texas, on or
before July 14, 2008 (the “Closing Date”) or at such other place and time as the
parties shall mutually agree.




15.

Section 10.02(n) shall be stricken from the PSA with the following being
substituted therefore:




(n)

Buyer shall (i) pay to Seller the Cash Amount of the Purchase Price by wire
transfer of immediately available federal funds, (ii) deliver to Seller the
Saratoga Shares, and (iii) deliver the MBL NPI Release Amount to MBL;




16.

Section 10.04 of the PSA is hereby amended and restated to read as follows:




10.04

Excluded Audit Claims and Gas Receivable.

Notwithstanding anything else to the contrary herein, from and after April 30,
2008 through the Closing Date, (i) Seller shall not compromise, settle and/or
release any claims of the Company, excluding the Excluded Audit Claims and the
Gas Receivable identified on Schedule 10.04, without the express written consent
of Buyer; (ii) Seller shall be solely responsible for, and shall be entitled to
undertake, in the name of and for the account of Company, all actions and
efforts which Seller deems necessary or appropriate to enforce and collect upon
the Excluded Audit Claims and the Gas Receivable and shall pay any and all
expenses and costs associated therewith and shall indemnify and hold Buyer
harmless from any such costs and expenses; (iii) Buyer shall, and shall cause
Company to, cooperate with Seller in pursing the Excluded Audit Claims and the
Gas Receivable; (iv) Buyer shall have the right to review and approve (which
approval shall not be unreasonably withheld) any settlement and/or release
instrument relating to the any of the Excluded Audit Claims or the Gas
Receivable to ascertain that such settlement and/or release instruments are
completed and contain claim release terms and provisions in a form and substance
satisfactory to Buyer; (v) Seller shall have the right to receive all proceeds
from the Excluded Audit Claims and Gas Receivable and in the event any proceeds
of any of the Excluded Audit Claims or the Gas Receivable are remitted to
Company or Buyer, Company or Buyer, as appropriate, will promptly remit to
Seller (or any designee(s) of Seller) any proceeds received by Company or Buyer
with respect to any of the Excluded Audit Claims or the Gas Receivable.




17.

Section 11.01(b)(i) of the PSA is hereby amended and restated to read as
follows:




(i)

the Closing (including, without limitation, delivery of the Purchase Price)
shall not have occurred on or before July 14, 2008 unless such failure to close
shall be due to a breach of this Agreement by the party seeking to terminate
this Agreement pursuant to this clause (i); or




18.

Section 11.01(c)(vii) of the PSA is hereby amended to delete the comma at the
end of such Section and to put a period after the word “discretion” and to
delete the word “or” thereafter.  Section 11.01(c)(viii) of the PSA is hereby
stricken from the PSA and the last sentence of Section 11.01(c) of the PSA is
hereby stricken from the PSA.




19.

The last sentence of Section 11.01(d) of the PSA is hereby stricken from the
PSA.




20.

Section 11.01(e) is hereby stricken from the PSA.








3







--------------------------------------------------------------------------------







21.

Section 12.02 is hereby amended and restated to read as follows:




12.02

Indemnification by Seller.  Seller shall indemnify, defend and hold harmless
Buyer from and against any and all claims, actions, causes of action, demands
assessments, losses, damages, liabilities, judgments, settlements, penalties,
costs, and expenses (including reasonable attorneys’ fees and expenses), of any
nature whatsoever (collectively, “Damages”), asserted against, resulting from,
imposed upon, or incurred by Buyer, directly or indirectly, by reason of or
resulting from (i) any breach by Company or Seller of its representations,
warranties and covenants contained in this Agreement, (ii) any Liens (except for
Permitted Encumbrances) (other than claims contested in good faith for which
adequate reserves have been established or adequate insurance exists) against
the Company Properties filed or arising between execution of this Agreement and
the Closing Date.  Notwithstanding the foregoing, Buyer shall not be entitled to
indemnification from Seller with respect to claims that Company or Seller would
have otherwise had notice of prior to the Closing Date had Buyer complied with
Section 8.07 in all material respects.




22.

The definition of “MBL NPI Release Amount” in Section 14.01 of the PSA is hereby
amended and restated to read as follows:




“MBL NPI Release Amount” means the amount of U.S. Dollars and Saratoga Shares
required by MBL to pay, terminate, and release the MBL NPI.




23.

Salsbury Foundation is hereby added as a “Seller” under the PSA and agrees to be
bound as a seller under the PSA.




24.

The parties hereby delete Exhibit “C” and Schedule 9.01(g) from the PSA.




25.

Amended and restated Schedules and Exhibits to the PSA are annexed hereto.




26.

A new Section 3.12(e) is added to the PSA, which shall state as follows:




(e)

Attached hereto as Schedule 3.12(e) are copies of the only farmout or similar
agreements presently in effect and affecting the Company Properties.




27.

The following sentence shall be added to the end of section 3.20 of the PSA:




Seller and Company represent and warrant that Schedule 3.20 represents, to the
best of Seller’s and Company’s knowledge, a true and accurate print out of all
the Company’s accounts payable as of the date of such print out.  As used in
this Fourth Amendment to Purchase and Sale Agreement, “accounts payable” shall
have the meaning ascribed thereto under Generally Accepted Accounting
Principals; provided that, the following are specifically excluded from the
defined term “accounts payable”: any claims and liabilities described on
Schedule 3.07.




28.

Notwithstanding anything to the contrary contained in the PSA, although Seller
shall be obligated to satisfy all MBL Debt outstanding at the time of the
Closing, Seller shall not be obligated to have any Liens in favor of MBL granted
by the Company cancelled or released (it being the intention of Buyer for such
Liens to remain in force and effect with respect to any MBL borrowings by Buyer)
and neither the Seller nor the Company make any representations or warranties
regarding such Liens.  (As clarification, Seller shall be obligated to deliver
the Membership Interests unto Buyer free and clear of all Liens.)




29.

The parties acknowledge and agree that Seller shall be entitled to receive any
sums paid by or due from MBL to Seller or the Company relating to income tax
liabilities of Seller with respect to the 2007 and 2008 tax years.  The parties
further acknowledge and agree that the substance of this paragraph 29 shall in
no way create an obligation on the Company after Closing relating to income tax
liabilities of Seller with respect to the 2007 and 2008 tax years.








4







--------------------------------------------------------------------------------







30.

Reference is made to that certain Agreement (the “Termination Agreement”),
effective July 11, 2008, by and among Harvest Oil and Gas, LLC, The Harvest
Group, LLC, Macquarie Bank Limited, and Macquarie Americas Corp.  The
representations and warranties of Seller under the PSA shall be subject to the
provisions of the Termination Agreement and Buyer hereby consents to the
execution of the Termination Agreement and all agreements executed pursuant
thereto and acknowledges the obligations of Harvest Oil and Gas, LLC and The
Harvest Group, LLC thereunder; provided that, Seller shall be obligated to
satisfy the obligations of the Company under Section 2(a) thereof.




31.

Notwithstanding anything to the contrary set forth in the PSA, Seller shall not
be obligated to pay, or to cause Company to pay, the existing line of credit of
Harvest Oil & Gas, LLC or The Harvest Group LLC to Capital One, National
Association, and Buyer shall cause the Company to arrange to have Seller
released as a guarantor of such indebtedness on or within five (5) business days
of the Closing Date.




32.

Buyer shall comply with the provisions set forth on Exhibit “D” hereto.




33.

In connection with the foregoing, and only in connection with the foregoing, the
PSA is hereby amended, but in all other respects all of the terms and conditions
of the PSA remain unaffected.




34.

This Fourth Amendment to Purchase and Sale Agreement may be executed in several
counterparts, and if fully executed shall constitute the agreement, binding upon
all the parties hereto, notwithstanding all the parties are not signatories to
the original and same counterparts.




[Rest of Page Intentionally Left Blank]





5







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Purchase
and Sale Agreement effective as of the date hereinabove set forth.




SARATOGA RESOURCES, INC.







By: /s/ Thomas F. Cooke

Name: Thomas F. Cooke

Title:   Chairman and CEO







HARVEST OIL & GAS, LLC







By: /s/ Barry Ray Salsbury

Name: Barry Ray Salsbury

Title:   President







SALSBURY FOUNDATION







By: /s/ Barry Ray Salsbury

Name: Barry Ray Salsbury

Title:   President







/s/ Barry Ray Salsbury

BARRY RAY SALSBURY




/s/ Brian Carl Albrecht

BRIAN CARL ALBRECHT




/s/ Shell Boidy Sibley

SHELL BOIDY SIBLEY

















6





